NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                               
                  FILE-,
                   1~1   CLtoRKS OFFICE        ',
          8Uf'REM'; CG UR:r, STAll: Of WASI.tcm'lll

                DATE          MAR 1 2 20            I
          ~          .J                             '


                              IN THE SUPREME COURT OF THE STATE OF WASHINGTON




          STATE OF WASHINGTON,                                   )
                                                                 )       No. 89028-5
                                          Respondent,            )       (consol. wiNo. 89109-5)
                                                                 )
                     v.                                          )
                                                                 )
          NICHOLAS PETER BLAZINA,                                )
                                                                 )
                                          Petitioner.            )       EnBanc

          STATE OF WASHINGTON,                                   )
                                                                 )
                                           Respondent,           )
                                                                 )
                         v.                                      )
                                                                 )
          MAURICIO TERRENCE PAIGE-COLTER,                        )       Filed    MAR· 1 2 2015
                                                                 )
                                           Petitioner.           )



                         MADSEN, C.J.-At sentencing, judges ordered Nicholas Blazina and Mauricio

          Paige-Colter to pay discretionary legal financial obligations (LFOs) under RCW

          10.01.160(3). The records do not show that the trial judges considered either defendant's

          ability to pay before imposing the LFOs. Neither defendant objected at the time. For the

          first time on appeal, however, both argued that a trial judge must make an individualized
                                                  
          No. 89028-5 (consol. wiNo. 89109-5)

          inquiry into a defendant's ability to pay and that the judges' failure to make this inquiry

          warranted resentencing. Citing RAP 2.5, the Court of Appeals declined to reach the issue

          because the defendants failed to object at sentencing and thus failed to preserve the issue

          for appeal.

                 Although a defendant has the obligation to properly preserve a claim of error, an

          appellate court may use its discretion to reach unpreserved claims of error consistent with

          RAP 2.5. In this case, we hold that the Court of Appeals did not err in declining to reach

          the merits. However, exercising our own RAP 2.5 discretion, we reach the merits and

          hold that a trial court has a statutory obligation to make an individualized inquiry into a

          defendant's current and future ability to pay before the court imposes LFOs. Because the

          trial judges failed to make this inquiry, we remand to the trial courts for new sentence

          hearings.

                                                     FACTS

                 A. State v. Blazina

                 A jury convicted Blazina of one count of second degree assault, and the trial court

          sentenced him to 20 months in prison. The State also recommended that the court impose

          a $500 victim penalty assessment, $200 filing fee, $100 DNA (deoxyribonucleic acid)

          sample fee, $400 for the Pierce County Department of Assigned Counsel, and $2,087.87

          in extradition costs. Blazina did not object, and the trial court accepted the State's

          recommendation. The trial court, however, did not examine Blazina's ability to pay the

          discretionary fees on the record. Instead, Blazina's judgment and sentence included the

          following boilerplate language:


                                                         2
                                                 
          No. 89028-5 (consol. wiNo. 89109-5)


                   2.5 ABILITY TO PAY LEGAL FINANCIAL OBLIGATIONS The court
                       has considered the total amount owing, the defend[ant]'s past, present
                       and future ability to pay legal financial obligations, including the
                       defendant's financial resources and the likelihood that the defendant's
                       status will change. The court finds that the defendant has the ability or
                       likely future ability to pay the legal financial obligations imposed
                       herein. RCW 9.94A.753

          Clerk's Papers at 29.

                   Blazina appealed and argued that the trial court erred when it found him able to

          pay his LFOs. The Court of Appeals declined to consider this claim because Blazina "did

          not object at his sentencing hearing to the finding of his current or likely future ability to

          pay these obligations." State v. Blazina, 174 Wn. App. 906, 911, 301 P.3d 492 (2013).

          We granted review. State v. Blazina, 178 Wn. App. 1010, 311 P.3d 27 (2013).

                   B. State v. Paige-Colter

                   The State charged Paige-Colter with one count of first degree assault and one

          count of first degree unlawful possession of a firearm. A jury convicted Paige-Colter as

          charged. The trial court imposed the State's recommended 360-month sentence of

          confinement. The State also recommended that the court "impose ... standard legal

          financial obligations, $500 crime victim penalty assessment, $200 filing fee, $100 fee for

          the DNA sample, $1,500 Department of Assigned Counsel recoupment ... [,and]

          restitution by later order." Paige-Colter Verbatim Report of Proceedings (Paige-Colter

          VRP) (Dec. 9, 2011) at 6. Paige-Colter made no objection. The trial court accepted the

          State's recommendation without examining Paige-Colter's ability to pay these fees on the

          record. Paige-Colter's judgment and sentence included boilerplate language stating the

          court considered his ability to pay the imposed legal fees.


                                                          3
                                                         
              No. 89028-5 (consol. wiNo. 89109-5)


                       Paige-Colter appealed and argued that the trial court erred when it imposed

              discretionary LFOs without first maldng an individualized inquiry into his ability to pay.

              The Court of Appeals concluded that Paige-Colter waived these claims by not objecting

              below. State v. Paige-Colter, noted at 175 Wn. App. 1010,2013 WL 2444604, at *1.

              We granted review on this issue and consolidated the case with Blazina. State v. Paige-

              Colter, 178 Wn.2d 1018,312 P.3d 650 (2013).

                                                         ANALYSIS

                       A defendant who makes no objection to the imposition of discretionary LFOs at

              sentencing is not automatically entitled to review. 1 It is well settled that an "appellate

              court may refuse to review any claim of error which was not raised in the trial court."

              RAP 2.5(a). This rule exists to give the trial court an opportunity to correct the error and

              to give the opposing party an opportunity to respond. State v. Davis, 175 Wn.2d 287,

              344,290 P.3d 43 (2012), cert. denied,_ U.S._, 134 S. Ct. 62, 187 L. Ed. 2d 51

              (2013). The text of RAP 2.5(a) clearly delineates three exceptions that allow an appeal as

              a matter of right. See RAP 2.5(a). 2

                       Blazina and Paige-Colter do not argue that one of the RAP 2.5(a) exceptions

              applies. Instead, they cite State v. Ford, 137 Wn.2d 472, 477-78, 973 P.2d 452 (1999)

              1
                The State argues that the issue is not ripe for review because the proper time to challenge the
              imposition of an LFO arises when the State seeks to collect. Suppl. Br. ofResp't (Blazina) at 5-
              6. We disagree. "'Three requirements compose a claim fit for judicial determination: if the
              issues are primarily legal, do not require further factual development, and the challenged action
              is final."' State v. Bah!, 164 Wn.2d 739, 751, 193 P.3d 678 (2008) (quoting First United
              Methodist Church v. Hr'g Exam 'r, 129 Wn.2d 238, 255-56, 916 P.2d 374 (1996)). A challenge
              to the trial court's entry of an LFO order under RCW 10.01.160(3) satisfies all three conditions.
              2 By mle, "a party may raise the following claimed errors for the first time in the appellate court:

              (1) lack of trial court jurisdiction, (2) failure to establish facts upon which relief can be granted,
              and (3) manifest error affecting a constitutional right." RAP 2.5(a).


                                                                4
                                                 
          No. 89028-5 (consol. wiNo. 89109-5)

          and argue that "it is well established that illegal or erroneous sentences may be

          challenged for the first time on appeal," suggesting that they may challenge unpreserved

          LFO errors on appeal as a matter of right. Suppl. Br. ofPet'r (Blazina) at 3. In State v.

          Jones, 182 Wn.2d 1, 338 P.3d 278 (2014), a recent unanimous decision by this court, we

          said that Ford held unpreserved sentencing errors "may be raised for the first time upon

          appeal because sentencing can implicate fundamental principles of due process if the

          sentence is based on information that is false, lacks a minimum indicia of reliability, or is

          unsupported in the record." Jones, 182 Wn.2d at 6. However, we find the exception

          created by Ford does not apply in this case.

                 Unpreserved LFO errors do not command review as a matter of right under Ford

          and its progeny. As stated in Ford and reiterated in our subsequent cases, concern about

          sentence conformity motivated our decision to allow review of sentencing errors raised

          for the first time on appeal. See Ford, 137 Wn.2d at 478. We did not want to '"permit[]

          widely varying sentences to stand for no reason other than the failure of counsel to

          register a proper objection in the trial court."' Id. (quoting State v. Paine, 69 Wn. App.

          873, 884, 850 P.2d 1369 (1993)). Errors in calculating offender scores and the

          imposition of vague community custody requirements create this sort of sentencing error

          and properly fall within this narrow category. See State v. Mendoza, 165 Wn.2d 913,

          919-20, 205 P.3d 113 (2009) (prior convictions for sentencing range calculation); Ford,

          137 Wn.2d at 475-78 (classification of out of state convictions for offender score

          calculation); State v. Bahl, 164 Wn.2d 739, 743-45, 193 P.3d 678 (2008) (community

          custody conditions of sentence). We thought it justifiable to review these challenges


                                                         5
                                                   
          No. 89028-5 (consol. wiNo. 89109-5)

          raised for the first time on appeal because the error, if permitted to stand, would create

          inconsistent sentences for the same crime and because some defendants would receive

          unjust punishment simply because his or her attorney failed to object.

                   But allowing challenges to discretionary LFO orders would not promote

          sentencing uniformity in the same way. The trial court must decide to impose LFOs and

          must consider the defendant's current or future ability to pay those LFOs based on the

          particular facts of the defendant's case. See RCW 10.01.160(3). The legislature did not

          intend LFO orders to be uniform among cases of similar crimes. Rather, it intended each

          judge to conduct a case-by-case analysis and arrive at an LFO order appropriate to the

          individual defendant's circumstances. Though the statute mandates that a trial judge

          consider the defendant's ability to pay and, here, the trial judges erred by failing to

          consider, this error will not taint sentencing for similar crimes in the future. The error is

          unique to these defendants' circumstances, and the Court of Appeals properly exercised

          its discretion to decline review.

                   Although the Court of Appeals properly declined discretionary review, RAP 2.5(a)

          governs the review of issues not raised in the trial court for all appellate courts, including

          this one. While appellate courts normally decline to review issues raised for the first time

          on appeal, see Roberson v. Perez, 156 Wn.2d 33, 39, 123 P.3d 844 (2005), RAP 2.5(a)

          grants appellate courts discretion to accept review of claimed errors not appealed as a

          matter ofright. 3 State v. Russell, 171 Wn.2d 118, 122, 249 P.3d 604 (2011). Each


          3
              RAP 2.5(a) states, "The appellate court may refuse to review any claim of error which was not
          raised in the trial court."

                                                            6
                                               
              No. 89028-5 (consol. wiNo. 89109-5)


              appellate court must make its own decision to accept discretionary review. National and

              local cries for refonn of broken LFO systems demand that this court exercise its RAP

              2.5(a) discretion and reach the merits ofthis case.

                     At a national level, organizations have chronicled problems associated with LFOs

              imposed against indigent defendants. These problems include increased difficulty in

              reentering society, the doubtful recoupment of money by the government, and inequities

              in administration. In 2010, the American Civil Liberties Union issued a report that

              chronicled the problems associated with LFOs in five states-including Washington-

              and recommended reforms to state and to local officials. AM. CIVIL LIBERTIES UNION, IN

              FOR A PENNY: THE RISE OF AMERICA'S NEW DEBTORS' PRISONS (20 10) (ACLU),

              available at https://www.aclu.org/files/assets/InForAPenny_web.pdf. That same year,

              the Brennan Center for Justice at New York University School of Law published a report

              outlining the problems with criminal debt, most notably the impediment it creates to

              reentry and rehabilitation. ALICIA BANNON, MITALINAGRECHA & REBEKAH DILLER,

              BRENNAN CTR. FOR JUSTICE, CRIMINAL JUSTICE DEBT: A BARRIER TO REENTRY (20 10),

              available at http://www .brennancenter .org/sites/default/files/legacy

              /Fees%20and%20Fines%20FINAL.pdf. Two years later, the Brennan Center followed

              up with "A Toolkit for Action" that proposed five specific reforms to combat the

              problems caused by inequitable LFO systems. ROO PAL PATEL & MEGHNA PHILIP,

              BRENNAN CTR. FOR JUSTICE, CRIMINAL JUSTICE DEBT: A TOOLKIT FOR ACTION (20 12),

              available at http://www. brennancenter .org/sites/default/files/legacy/publications

              /Criminal %20Justice%20Debt%20Background%20for%20web.pdf. As part of its second


                                                            7
                                                  
              No. 89028-5 (consol. wiNo. 891 09-5)


              proposed reform, the Brennan Center advocated that courts must determine a person's

              ability to pay before the court imposes LFOs. I d. at 14.

                       Washington has contributed its own voice to this national conversation. In 2008,

              the Washington State Minority and Justice Commission issued a report that assessed the

              problems with the LFO system in Washington. KATHERINE A. BECKETT, ALEXES M.

              HARRIS & HEATHER EVANS, WASH. STATE MINORITY & JUSTICE COMM'N, THE

              ASSESSMENT AND CONSEQUENCES OF LEGAL FINANCIAL OBLIGATIONS IN WASHINGTON

              STATE (2008) (WASH. STATE MINORITY & JUSTICE COMM'N), available at

              http://www.courts.wa.gov/committee/pdf/2008LFO_report. pdf. This conversation

              remains important to our state and to our court system.

                       As amici4 and the above-referenced reports point out, Washington's LFO system

              carries problematic consequences. To begin with, LFOs accrue interest at a rate of 12

              percent and may also accumulate collection fees when they are not paid on time. RCW

              10.82.090(1); Travis Stearns, Legal Financial Obligations: Fulfilling the Promise of

              Gideon by Reducing the Burden, 11 SEATTLE J. Soc. JUST. 963, 967 (2013). Many

              defendants cannot afford these high sums and either do not pay at all or contribute a small

              amount every month. WASH. STATE MINORITY & JUSTICE COMM'N, supra, at 21. But on

              average, a person who pays $25 per month toward their LFOs will owe the state more 10

              years after conviction than they did when the LFOs were initially assessed. Id. at 22.



              4
               This court received a joint amici curiae brief from the Washington Defender Association, the
              American Civil Liberties Union of Washington, Columbia Legal Services, the Center for Justice,
              and the Washington Association of Criminal Defense Lawyers.


                                                            8
                                                  
          No. 89028-5 (consol. wiNo. 89109-5)

          Consequently, indigent offenders owe higher LFO sums than their wealthier counterparts

          because they cannot afford to pay, which allows interest to accumulate and to increase

          the total amount that they owe. See id. at 21-22. The inability to pay off the LFOs means

          that courts retain jurisdiction over impoverished offenders long after they are released

          from prison because the court maintains jurisdiction until they completely satisfy their

          LFOs. Id. at 9-11; RCW 9.94A.760(4) ("For an offense committed on or after July 1,

          2000, the court shall retain jurisdiction over the offender, for purposes of the offender's

          compliance with payment of the legal financial obligations, until the obligation is

          completely satisfied, regardless of the statutory maximum for the crime."). The court's

          long-term involvement in defendants' lives inhibits reentry: legal or background checks

          will show an active record in superior court for individuals who have not fully paid their

          LFOs. ACLU, supra, at 68-69. This active record can have serious negative

          consequences on employment, on housing, and on finances. Id. at 69. LFO debt also

          impacts credit ratings, making it more difficult to find secure housing. WASH. STATE

          MINORITY & JUSTICE COMM'N, supra, at 43. All of these reentry difficulties increase the

          chances of recidivism. I d. at 68.

                 Moreover, the state cannot collect money from defendants who cannot pay, which

          obviates one of the reasons for courts to impose LFOs. See RCW 9.94A.030. For

          example, for three quarters of the cases sentenced in the first two months of 2004, less

          than 20 percent of LFOs had been paid three years after sentencing. WASH. STATE

          MINORITY & JUSTICE COMM'N, supra, at 20.




                                                         9
                                               
          No. 89028-5 (consol. wiNo. 89109-5)


                   Significant disparities also exist in the administration ofLFOs in Washington. For

          example, drug-related offenses, offenses resulting in trial, Latino defendants, and male

          defendants all receive disproportionately high LFO penalties. !d. at 28-29. Additionally,

          counties with smaller populations, higher violent crime rates, and smaller proportions of

          their budget spent on law and justice assess higher LFO penalties than other Washington

          counties. !d.

                   Blazina and Paige-Colter argue that, in order to impose discretionary LFOs under

          RCW 10.01.160(3), the sentencing judge must consider the defendant's individual

          financial circumstances and make an individualized inquiry into the defendant's current

          and future ability to pay. Suppl. Br. ofPet'r (Blazina) at 8. They also argue that the

          record must reflect this inquiry. We agree. By statute, "[t]he court shall not order a

          defendant to pay costs unless the defendant is or will be able to pay them." RCW

          10.01.160(3) (emphasis added). To determine the amount and method for paying the

          costs, "the court shall take account of the financial resources of the defendant and the

          nature of the burden that payment of costs will impose." !d. (emphasis added).

                   As a general rule, we treat the word "shall" as presumptively imperative-we

          presume it creates a duty rather than confers discretion. State v. Bartholomew, 104

          Wn.2d 844, 848, 710 P.2d 196 (1985). Here, the statute follows this general rule.

          Because the legislature used the word "may" 11 times and the word "shall" eight times in

          RCW 10.01.160, we hold that the legislature intended the two words to have different

          meanings, with "shall" being imperative.




                                                        10
                                                 
          No. 89028-5 (consol. wiNo. 89109-5)


                   Practically speaking, this imperative under RCW 10.0 1.160(3) means that the

          court must do more than sign a judgment and sentence with boilerplate language stating

          that it engaged in the required inquiry. The record must reflect that the trial court made

          an individualized inquiry into the defendant's current and future ability to pay. Within

          this inquiry, the court must also consider important factors, as amici suggest, such as

          incarceration and a defendant's other debts, including restitution, when determining a

          defendant's ability to pay.

                   Courts should also look to the comment in court rule GR 34 for guidance. This

          rule allows a person to obtain a waiver of filing fees and surcharges on the basis of

          indigent status, and the comment to the rule lists ways that a person may prove indigent

          status. GR 34. For example, under the rule, courts must find a person indigent if the

          person establishes that he or she receives assistance from a needs-based, means-tested
                                                             )
          assistance program, such as Social Security or food stamps. !d. (comment listing facts

          that prove indigent status). In addition, courts must find a person indigent if his or her

          household income falls below 125 percent of the federal poverty guideline. Id. Although

          the ways to establish indigent status remain nonexhaustive, see id., if someone does meet

          the GR 34 standard for indigency, courts should seriously question that person's ability to

          pay LFOs.

                                                 CONCLUSION

                   At sentencing, judges ordered Blazina and Paige-Colter to pay LFOs under RCW

          10. 0 1.160(3). The records, however, do not show that the trial judges considered either

          defendant's ability to pay before imposing the LFOs. The defendants did not object at


                                                        11
                                              
          No. 89028-5 (consol. wiNo. 89109-5)


          sentencing. Instead, they raised the issue for the first time on appeal. Although appellate

          courts will normally decline to hear unpreserved claims of error, we take this occasion to

          emphasize the trial court's obligation to consider the defendant's ability to pay.

                   We hold that RCW 10.01.160(3) requires the record to reflect that the sentencing

          judge made an individualized inquiry into the defendant's current and future ability to

          pay before the court imposes LFOs. This inquiry also requires the court to consider

          important factors, such as incarceration and a defendant's other debts, including

          restitution, when determining a defendant's ability to pay. Because the records in this

          case do not show that the sentencing judges made this inquiry into either defendant's

          ability to pay, we remand the cases to the trial courts for new sentence hearings.




                                                        12
                          
          No. 89028-5 (consol. wiNo. 89109-5)




                                                ~,c.Y,

          WE CONCUR:




          ----~-··--'-----------




                                                13
                                                      
          State v. Blazina; State v. Paige-Colter, No. 89028-5
          (Fairhurst, J., concurring in the result)




                                                    No. 89028-5

                    FAIRHURST, J. (concurring in the result)-! agree with the majority that

          RCW 10. 0 1.160(3) requires a sentencing judge to make an individualized

          determination into a defendant's current and future ability to pay before the court

          imposes legal financial obligations (LFOs). I also agree that the trial judges in these

          cases did not consider either defendant's ability to pay before imposing LFOs.

          Because the error was unpreserved, I also agree that we must determine whether it

          should be addressed for the first time on appeal. RAP 2.5(a).

                    I disagree with how the majority applies RAP 2.5(a). RAP 2.5(a) contains

          three exceptions on which unpreserved errors can be raised for the first time on

          appeal. While the majority does not indicate which of the three exceptions it is

          applying to reach the merits, it is likely attempting to use RAP 2.5(a)(3), "manifest

          error affecting a constitutional right." 1         However, the majority fails to apply the

          three part test from State v. O'Hara, 167 Wn.2d 91, 98-100, 217 P.3d 756 (2009),

          that established what an appellant must demonstrate for an appellate court to reach

          an unpreserved error under RAP 2.5(a)(3).


                    1
                  The other two exceptions, "(1) lack of trial court jurisdiction" and "(2) failure to establish
          facts upon which relief can be granted," are not applicable. RAP 2.5(a).
                                                            1
                                          
          State v. Blazina,· State v. Paige-Colter, No. 89028-5
          (Fairhurst, J., concurring in the result)




                   In 0 'Hara, we found that to meet RAP 2.5(a)(3) and raise an error for the first

          time on appeal, an appellant must demonstrate the error is manifest and the error is

          truly of constitutional dimension. Id. at 98.           Next, if a court finds a manifest

          constitutional error, it may still be subject to a harmless error analysis.Jd.

                   Here, the error is not constitutional in nature and thus the unpreserved error

          cannot be reached under a RAP 2.5(a)(3) analysis.               In analyzing the asserted

          constitutional interest, we do not assume the alleged error is of constitutional

          magnitude but instead look at the asserted claim and assess whether, if correct, it

          implicates a constitutional interest as compared to another form of trial error.Id.

                   The trial court judges in Blazina and Paige-Colter did not inquire into the

          defendants' ability to pay LFOs, which violates RCW 10.01.160(3).                    RCW

          10.01.160(3) provides:

                   The court shall not order a defendant to pay costs unless the defendant
                   is or will be able to pay them. In determining the amount and method
                   of payment of costs, the court shall take account of the financial
                   resources of the defendant and the nature of the burden that payment of
                   costs will impose.

          Failing to determine a defendant's ability to pay LFOs violates the statute but does

          not implicate a constitutional right.

                   Although the unpreserved error does not meet the RAP 2.5(a)(3) standard

          from 0 'Hara, I would hold that this error can be reached by applying RAP 1.2(a),


                                                            2
             State
                                v.     
          State v. Blazina,·         Paige-Colter, No. 89028-5               
          (Fairhurst, J., concurring in the result)



          which states that the "rules will be liberally interpreted to promote justice and

          facilitate the decision of cases on the merits." RAP 1.2(a) is rarely used, but this is

          an appropriate case for the court to exercise its discretion to reach the unpreserved

          error because of the widespread problems, as stated in the majority, associated with

          LFOs imposed against indigent defendants. Majority at 6.

                  The consequences of the State's LFO system are concerning, and addressing

          where courts are falling short of the statute will promote justice. In State v. Aha, 137

          Wn.2d 736, 740-41, 975 P.2d 512 (1999), we held that the supreme court "has the

          authority to determine whether a matter is properly before the court, to perform those

          acts which are proper to secure fair and orderly review, and to waive the rules of

          appellate procedure when necessary 'to serve the ends of justice.'" (quoting RAP

          1.2(c)). I agree with the majority that RCW 10.01.160(3) requires sentencing judges

          to take a defendant's individual financial circumstances into account and make an

          individual determination into the defendant's current and future ability to pay. In

          order to ensure that indigent defendants are treated as the statute requires, we should

          reach the unpreserved error.

                 For the foregoing reasons, I concur in the result only.




                                                        3
                                   
          State v. Blazina,· State v. Paige-Colter, No. 89028-5
          (Fairhurst, J., concurring in the result)




                                                           4